ALLEN R. CORNELIUS, Jr., Special Judge,
concurring.
The trial court conducted a thorough hearing upon the defendant’s motion to suppress the State’s evidence against him. At the conclusion the trial court’s ruling comments were: “There are just a whole lot of reasons people could stop.... There are just all kinds of reasons that are non-sufficient. I just have a hard time on this, and I’m going to grant the motion.”
The Fourth Amendment issue in this case is much more complicated than revealed at first glance. It is understandable that the trial court had a “hard time.”
The case of State v. McLennan, 503 S.W.2d 909 is a strong case in point with the one presently being considered. Justice Chattin writing for our Supreme Court cites, with approval, the following statement from Frye v. United States, 315 F.2d 491 (9 Cir.1963):
The local policeman, in addition to having the duty to enforce the criminal laws of his jurisdiction, is also in a very real sense a guardian of the public peace and he has a duty in the course of his work to be alert for suspicious circumstances, and, provided that he acts within constitutional limits to investigate whenever such circumstances indicate to him that he should do so.
The present case and State v. McLennan, supra., are factually very similar; substitute burglary tools for DUI, a closed store for a closed school and midnight for 3:30 a.m. and there is basically no difference. In McLen-nan, however, the evidence was allowed and the defendant was convicted. He appealed and the Court of Criminal Appeals reversed and remanded for a new trial. The Supreme Court reversed this court and affirmed the judgment of the trial court.
In the present case little if any special significance has been given the fact that Officer Human was on routine patrol at midnight, acting as the guardian of the public peace, and with the duty to be alert for suspicious circumstances. The circumstances were sufficiently suspicious to warrant investigation and the right to privacy yields in such instances.
With this concurring opinion, I join with the lead opinion in finding that the evidence preponderates against the trial court’s judgment sustaining defendant’s motion to suppress.